Citation Nr: 1311936	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  00-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for a left zygoma fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to July 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), that granted service connection for a left zygoma fracture.  The evaluation was noncompensable.  

This issue has previously come before the Board.  In August 2004, November 2010 and July 2012 it was remanded to the agency of original jurisdiction (AOJ) for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The July 2012 remand requested that the Veteran be provided a VA examination.  The examiner was to provide an opinion as to the degree of impairment due to the Veteran's service-connected fracture of the left zygoma, to include a finding as to any degree of displacement of the maxilla, expressed in terms of slight, moderate or severe.

The report of an August 2012 VA examination fails to describe the degree of displacement of the maxilla in the terms requested by the Board, or indeed address it at all.  The report's complete silence cannot be taken as proof that displacement of the maxilla does not exist.  See e.g., Buczynski v. Shinseki, 24 Vet. App. 221 (2011); see also Wisch v. Brown, 8 Vet. App. 139 (1995).

The Board further points out that statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012).  

As VA did not conduct the necessary development to determine the severity of the Veteran's service-connected fracture of the left zygoma, the development requested by the Board's July 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the VA examiner who conducted the August 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder.  

Based on the findings set forth in the August 2012 VA examination report, the examiner is asked to provide an opinion as to the degree of impairment due to the service-connected fracture of the left zygoma, to include a finding as to any degree of displacement of the maxilla, expressed in terms of slight, moderate or severe.

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


